Exhibit 10.2

 

image1.jpeg [rytm20200331ex10254b5ab001.jpg]rhythm

Rhythm Pharmaceuticals, Inc. 500 Boylston Street - 11th Floor Boston, MA 02116

Main Telephone: 617-585-2090 www.rhythmtx.com

 

December 21, 2017 Hunter Smith

c/o Rhythm Pharmaceuticals, Inc. 500 Boylston Street, 11th Floor Boston, MA
02116

 

Dear Hunter:

 

On behalf of Rhythm Pharmaceuticals, Inc., (the "Company" or "Rhythm"), I am
pleased to set forth below the amended and restated terms of your employment
with the Company. You and Rhythm previously were parties to the employment offer
letter dated as of July 17, 2017, which was amended and restated on September
13, 2017. This second amended and restated employment offer letter amends and
restates the terms of that September 13, 2017 offer letter in its entirety.

Employment. You are currently the Chief Financial Officer of the Company,
beginning  on  July 31,  2017, and during the term of your employment with the
Company, you will continue to hold the position and title of Chief Financial
Officer, reporting to Keith Gottesdiener, CEO. During the term of your
employment with the Company, you will be responsible for performing the duties
associated with the position above or as the Company may otherwise assign to
you. Your primary place of employment initially will be in the Company's offices
located in Boston, Massachusetts; however, you will  be expected to travel as
may be necessary to fulfill your responsibilities. In the course of your
employment with the Company, you will be subject to, and required to comply
with, all Company policies and all applicable laws and regulations.

Signing Bonus. Prior to the date of this letter, the Company has paid to you,
and you have received, a one-time cash signing bonus of $27,000, which signing
bonus was taxable to you.

Base Salary. During your employment, your salary will be $380,000 annualized,
subject to all required and elected taxes and other withholdings. Your salary
may be adjusted from time to time in accordance with normal business practice
and in the sole discretion of the Company.

Annual Incentive Bonus. Following the end of each fiscal year and subject to the
approval by the Company's Board of Directors, you will be eligible to earn an
incentive bonus, based on  your performance and the Company's performance, each
during the applicable fiscal year, if your employment continues in good standing
on the date of payment of such incentive bonus. Your target annual incentive
bonus opportunity shall be 35% of your annualized base salary.

 



 



Hunter Smith, page 2 

December 21, 2017

 

Equity Grant. Any existing grants of equity you have in the Company will be
treated consistent with the terms of the applicable agreements under which such
awards have been granted. You may be awarded additional equity grants from time
to time in accordance with normal business practice and in the sole discretion
of the Company's Board of Directors. The terms of any future equity grant will
be consistent with any plan under which they are granted and the terms of the
applicable agreement for the award(s).

Relocation Expenses· Allowance. Rhythm agrees to pay you $173,151.84 to
reimburse you for travel, commuting, lodging and other relocation expenses
(including moving your family to Boston if you decide to do so) for a period of
two years commencing on January 1, 2018. Such $173,151.84 will  be paid  to you
by the Company in equal monthly installments of $7,214.66 in accordance with the
Company's ordinary payroll practices, beginning on the first payroll date
following January 1,  2018 and continuing for a period of 24 months thereafter.
You acknowledge that this relocation expenses allowance will be taxable to you.

Benefits. You may participate in any and all benefit programs that the Company
establishes and makes available to its employees from time to time, subject to
the terms and conditions of those programs. The Company's benefits programs are
subject to change at any time in the Company's sole discretion.

Vacation. You will be entitled to annual paid vacation of four (4) weeks. Your
accrual and use of  vacation time will be pursuant to any vacation or time off
policy the Company may establish or modify from time to time. The Company's
vacation policy is subject  to change  at any time in the Company's  sole
discretion.

Outside Board Duties. You currently serve as an independent director of the NYSE
listed multinational Genessee &  Wyoming Inc. ("Genessee"), and as a member of
its Governance/Nominating Committee. You may remain as a director of Genessee,
provided that your duties in such director role shall not in any way interfere
with your role and duties as Chief Financial Officer of, and commitments to, the
Company which shall supersede and take priority in any and all respects.
Moreover, you agree that you will not be permitted to take on any additional
director, board observer, advisory, consulting, or other such roles or
commitments without the express prior written consent of the Chief Executive
Officer of the Company.

Severance. If the Company terminates your employment without Cause (as defined
below) or you resign your employment with the Company for Good Reason (as
defined below) (in either event, a "Qualifying Termination"), then, subject to
your execution of a reasonable release acceptable to the Company (the
"Release"), the expiration of any revocation period provided in the Release and
your continued compliance with the terms of the NDA (as defined below), the
Company will pay you an amount (the "Regular Severance Amount") equal to your
then-current base salary rate for a period of six (6) months, provided that, (i)
if any such Qualifying Termination occurs at any time after the IPO, if any, the
Regular Severance Amount shall be an amount equal to your then-current base
salary rate for a period of nine (9) months and (ii) if any such Qualifying
Termination occurs on, or at any time prior to, the first anniversary of the
start date of your employment with the Company (even if such first anniversary
occurs after the IPO), the Regular Severance Amount shall be an amount equal to
your then-current base salary rate for a period of twelve (12) months.

If there is a Qualifying Termination within the three (3) months immediately
preceding or the twelve (12) months immediately following a Change of Control
(as defined in the Company's 2015 Equity Incentive

 



 



Hunter Smith, page 3 

December 21, 2017

 

Plan, as may be amended and in effect from time to time or succeeded or
superseded by a successor equity incentive plan), then, subject to your
execution of a Release following your Separation from Service (as defined
below), the expiration of any revocation period provided in the Release and your
continued compliance with the terms of the NDA, the Company will pay you in lieu
of any Regular Severance Amount, an amount (the "Change of Control Severance
Amount") equal to your then-current base salary rate for a period of twelve (12)
months plus an amount equal to 100% of your then-applicable target annual
incentive bonus.

Any severance amount to which you may be entitled under this letter will be paid
in substantially equal installments in accordance with the Company's ordinary
payroll practices, beginning on the first payroll date following the date that
is either (i) sixty (60) days after the date of your Separation from Service or

(ii) in the case of a Separation from Service that is a Qualifying Termination
that occurs within three (3) months immediately preceding a Change of Control,
sixty (60) days after such Change of Control, provided that, in the case of
either of the foregoing clauses (i) and (ii), the Company, in its sole
discretion, may have the option to pay any such severance amount to you as a
lump sum.  To be eligible for either  the Regular Severance Amount or the Change
of Control Severance Amount, as applicable, you must execute and deliver the
Release to the Company and allow it to become effective within thirty (30)
days  of your Separation from Service or, if later, within thirty (30) days of a
Change of Control giving rise to a Change of Control Severance
Amount entitlement.

In addition, if following your Separation from Service, you are eligible for and
timely elect continued medical insurance coverage pursuant to COBRA, the Company
will reimburse you for the applicable premiums for you and your eligible
dependents during the period commencing on the date of your Separation from
Service and ending on the earlier to occur of (a) the final day of the
applicable severance period and (b) the date you otherwise become ineligible for
continued coverage under COBRA. Notwithstanding the foregoing, if the Company
determines that it cannot provide such reimbursement of premiums to you without
potentially violating applicable law, the Company shall not be obligated  to
make any such payments or reimbursements to you.

 

If the Qualifying Termination occurs within the three (3) months immediately
preceding or the twelve

(12) months immediately following a Change of Control, then each outstanding
equity award in the Company held by you shall immediately vest and, if
applicable, become exercisable with respect to one hundred percent (100%) of the
shares of equity of the Company subject thereto. The foregoing provisions of
this paragraph shall apply notwithstanding anything express or implied to the
contrary in any agreement or award between you and the Company, or in any plan
of the Company, that is applicable to such outstanding equity award.

Notwithstanding anything herein to the contrary, in the event that any
compensation or benefit that constitutes "nonqualified deferred compensation"
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the "Code"), becomes payable upon the occurrence of a Change of
Control, such compensation or benefit shall not be paid unless such Change of
Control constitutes a "change in control event" within the meaning of Section
409A of the Code.

 

If any payment or benefit you would receive under this letter, when combined
with any other payment or benefit you receive pursuant to the termination of
your employment with the Company ("Payment") would (i) constitute a "parachute
payment" within the meaning of Section 280G of the Code, and (ii) but

 



 



Hunter Smith, page 4 

December 21, 2017

 

for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the "Excise Tax"), then such Payment shall be either (x) the full amount
of such Payment or (y) such lesser amount (with your choice of whether to reduce
cash payments or stock option compensation or both) as would result in no
portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes and the Excise Tax results in your receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax.

Definitions

 

Separation from Service. For purposes of this letter, "Separation from Service"
means  a "separation from service" within the meaning of Section 409A of the
Code. Each installment payment provided under this letter shall at all times be
considered a separate and distinct payment for purposes of Section 409A of the
Code. Notwithstanding anything in this letter to the contrary, to the extent
required to avoid a prohibited distribution under Section 409A of the Code, the
benefits provided under this letter will not be provided to you until the
earlier of (a) the expiration of the six-month period measured from the date of
your Separation from Service with the Company or (b) the date of your death.
Upon the first business day after expiration of the relevant period, all
payments delayed pursuant to the preceding sentence will be paid in a lump sum
and any remaining payments due will be paid as otherwise provided herein.

Cause. "Cause" shall mean the occurrence of any of the following events by the
individual: (i) commission of any crime involving the Company, or any crime
involving fraud, breach of trust, or physical or emotional harm to any person,
moral turpitude or dishonesty; (ii) any unauthorized use or disclosure of the
Company's proprietary information (other than any such use or disclosure that is
not intentional and is not material); (iii) any intentional misconduct or gross
negligence that has a material adverse effect on the Company's business or
reputation; (iv) any material breach by you of any agreement between you and the
Company that is not cured within thirty (30) days after receipt of written
notice from the Company describing any such breach; or (v) repeated and willful
failure to perform the duties, functions and responsibilities of the
individual's position after a written warning from the Company.

Good Reason. "Good Reason" shall mean your resignation from all positions you
then hold with the Company if: (A) without your written consent (i) there is a
material diminution in the nature or scope of your responsibilities, duties,
authority, or title; (ii) there is a material reduction of your base salary;
provided, however, that a material reduction in your base salary pursuant to a
salary reduction program affecting all or substantially all of the employees of
the Company and that does not adversely affect  you to a greater extent than
other similarly situated employees shall not constitute Good Reason; or (iii)
you are required to relocate your primary work location to a facility or
location that would increase your one way commute distance by more than
thirty-five (35) miles from your primary work location as of immediately prior
to such change, (B) you provide written notice outlining such conditions, acts
or omissions to the Company's Chief Executive Officer, President, or General
Counsel within  thirty (30) days immediately following such material change or
reduction, (C) such material change or reduction is not remedied by the Company
within thirty (30) days following the Company's receipt of such written notice
and (D) your resignation is effective not later than thirty (30) days after the
expiration of such  thirty (30) day cure period. "Good Reason" shall also mean
your resignation, at your sole discretion,  on the one year anniversary of a
Change of Control from all positions you then hold with the Company or its

 



 



Hunter Smith, page 5 

December 21, 2017

 

successor if by that date (i) you have not entered into a written letter or
agreement with the Company or such successor that provides for your continued
employment with the Company or such successor, and

(ii) if at that one year anniversary of a Change of Control, another Chief
Financial Officer has any control and/or oversight, directly or indirectly, over
the Company (or what used to be the Company prior to such transaction). For
purposes of clarification, any Qualifying Termination that occurs on
the  first  anniversary of a Change of Control shall be deemed and treated as
occurring within the twelve (12) months immediately following a Change of
Control for all purposes of this letter.

Invention, Non-Disclosure, Non-Competition and Non-Solicitation Obligations. You
previously have executed and delivered the Company's standard form of Employee
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement (the "NDA"), an executed copy of which is attached hereto as Exhibit
A.

At-Will Employment. This letter shall not be construed as an agreement, either
express or implied, to employ you for any stated term, and shall in no way alter
the Company's policy of employment at-will. Similarly, nothing in this letter
shall be construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment
with  the Company, except as otherwise explicitly set forth in this letter. This
letter supersedes all prior understandings, whether written or oral, including,
without limitation, your current employment agreement, with respect  to the
subject matter of this letter.

[The remainder of this page is intentionally left blank.]

 



 



 

 

image2.jpeg [rytm20200331ex10254b5ab002.jpg]rhythm

Please indicate  your acceptance  of this letter agreement  by signing below in
the space provided for your signature.

 

Sincerely,

/S/ Keith Gottesdiener

Keith M. Gottesdiener

Chief Executive Officer

 

The foregoing correctly sets forth the terms of my at-will employment with the
Company.  I am not

relying on any representations other than those set forth above.

/S/Hunter SmithJanuary 22, 2018___________

 

Hunter SmithDate





 



 

 

 

 

 

 

image5.jpeg [rytm20200331ex10254b5ab003.jpg]EXHIBIT A EXECUTED NDA

[See attached]





 

 

